DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5-14 and 16-19 are currently pending. 

This Office action is based on the amended claims filed on 04/18/2022.

Response to Arguments
Applicant’s arguments, see pages 3-6, filed 05/23/2022, have been fully considered and are persuasive. In the light of the amendment to the claims filed on 04/18/2022, the previous rejections have been withdrawn.  

Allowable Subject Matter
Claims 1-3, 5-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: WO 2018/094498 to Pettit et al., which teaches a cleaning device (figure 2, #10) for cleaning an atomizer (figure 2, #30), the cleaning device comprising a plurality of cleaning nozzles (figure 6, #42 and 91) having an aperture through which a cleaning fluid is dispensed [00033-00035] (see figure 7), a movable member (figure 6, #38, 40 and 36) upon which at least one of the cleaning nozzles (figure 6, #42 and 91)  is located [00033-00034] (see figures 2 and 6), a vessel (figure 2, #14) having an internal and external surface (see figure 2), the vessel (figure 2, #14) encompassing the movable member (see figure 2), such that the dispensed cleaning fluid is contained therein, the vessel (figure 2, #14) comprising an entrance port capable of being opened or closed (valves, (figures 6, #52 or 54)), such that the cleaning fluid is allowed to flow there through when the entrance port is opened in order for the cleaning fluid to be dispensed from the cleaning nozzles [00038], an exit port (see figures 2) such that the dispensed cleaning fluid that collects within the vessel  (figure 2, #14) can be removed, an opening capable of receiving the atomizer (see figures 2), wherein upon receiving the atomizer, the opening is sealed such that the dispensed cleaning fluid is contained within the vessel (figure 2, #14) [00028], and a gas-drying ring [00027] that surrounds at least a portion of the opening (see figures 2 and 3), wherein the vessel (figure 2, #14) is coated with polytetrafluoroethylene based material such as Teflon [00036 and 00039], and US 4,977,911 to Vetter et al., which teaches a cleaning device for cleaning an atomizer, the cleaning device (figure 1, #1) comprising a plurality of cleaning nozzles (figure 1, #8) having an aperture through which a cleaning fluid is dispensed (column 2, lines 38-43), and a shroud having an internal and external surface (see figure 1), wherein the shroud comprises an exit port including an automatic control valve (figure 1, #19), such that the dispensed cleaning fluid that collects within the shroud can be removed when the exit port is opened (column 3, lines 22-32).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of at least a portion of the internal surface, the external surface, or a combination thereof of the shroud is coated with a conductive coating, wherein the conductive coating is static dissipative having a surface resistance that is greater than 1 x 101 ohms/square and less than 1 x 1012 ohms/square as disclosed in claims 1 and 12, in combination with the other structural features as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714